Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Shahid M. Siddiqui, M.D., DATE: May 26, 1995
Petitioner,

Docket No. C-94-310
Decision No. CR377

-v oe

The Inspector General.

DECISION

By letter (Notice) dated December 13, 1993, the Inspector
General (I.G.) notified Petitioner that he was being
excluded from participation in the Medicare, Medicaid,
Maternal and Child Health Services Block Grant and Block
Grants to States for Social Services programs for a
period of 15 years.' The I.G. informed Petitioner that
he was being excluded due to his conviction in the New
York State Supreme Court of a criminal offense related to
the delivery of an item or service under the Medicaid
program. The I.G. further advised Petitioner that an
exclusion after such a conviction is mandated by section
1128(a)(1) of the Social Security Act (Act), and that
section 1128(c) (3)(B) of the Act provides that the
minimum period of exclusion for such an offense is five
years.

In support of the 15-year exclusion, the Notice indicated
that the I.G. was relying on the following aggravating
factors: (1) the acts giving rise to Petitioner's
conviction resulted in a financial loss to the Medicaid
program of more than $1500; (2) the acts that resulted in

' The State health care programs from which
Petitioner was excluded are defined in section 1128(h) of
the Social Security Act and include the Medicaid program
under Title XIX of the Act. Unless the context indicates
otherwise, I use the term "Medicaid" hereafter to refer
to all State health care programs listed in section
1128(h).
2

Petitioner's conviction were committed over a two-year
period; and (3) Petitioner was sentenced to
incarceration. Prior to the hearing, the I.G. alleged
additionally that Petitioner had been excluded from the
New York Medicaid program since December 1984. Ina
letter dated March 14, 1994, Petitioner challenged his
exclusion and requested a hearing.

The I.G. moved to dismiss Petitioner's hearing request on
the grounds that it was untimely. In a ruling dated
September 16, 1994, I denied the I.G.'s motion to dismiss
and scheduled a prehearing conference. At Petitioner's
request, I continued the prehearing conference until
November 21, 1994. At the prehearing conference I
scheduled an in-person hearing and set a schedule for the
parties to exchange lists of witnesses and proposed
exhibits prior to the hearing.

I conducted an in-person hearing in this case on February
17, 1995, in New York. At the beginning of the hearing,
Petitioner was represented by an attorney. However,
during the initial course of the proceeding, Petitioner
dismissed his attorney, the attorney withdrew, and
Petitioner stated that he desired to proceed pro se.

Both parties presented documentary evidence and testimony
of witnesses. At the close of the hearing, I set a
schedule for the parties to file posthearing briefs and
replies. The parties filed their briefs in accordance
with the schedule I established at the hearing.

Tr. 237-40.?

I have considered the evidence of record, the parties’
arguments, and the applicable law and regulations. I
find that, pursuant to sections 1128(a)(1) and

2 The parties' exhibits and posthearing briefs,
the transcript of the hearing, and my findings of fact
and conclusions of law will be cited as follows:

Petitioner's Brief P. Br. at (page)

I.G.'s Brief I.G. Br. at (page)
Petitioner's Exhibit P. Ex. (number at page)
I.G.'s Exhibit I.G. Ex. (number at page)
Transcript of Hearing Tr. (page)

My Findings of Fact and
Conclusions of Law Findings (number)
3

1128(c) (3)(B) of the Act, the I.G. has the authority to
exclude Petitioner and that the 15-year exclusion is
reasonable. Therefore, I sustain the 15-year exclusion
imposed and directed against Petitioner.

ISSUES
The issues in this case are:

1. Whether Petitioner was convicted of a criminal
offense related to the delivery of an item or service
under Medicaid, within the meaning of section 1128(a) (1)
of the Act.

2. Whether the 15-year exclusion imposed and directed
against Petitioner by the I.G. is reasonable.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period of time relevant to this case,
Petitioner was a cardiologist practicing in Brooklyn, New
York. Tr. 185, 190.

2. Petitioner was president and secretary of M.M.
Management Services, Inc. (M.M. Management) as of
November 22, 1988. I.G. Ex. 30.

3. M.M. Management operated a group medical practice,
consisting of two medical clinics in Brooklyn, New York.
Tr. 185, 191.

4. M.M. Management had its own Medicaid provider number
from sometime in 1988. Tr. 233.

5. On September 27, 1991, Petitioner and M.M. Management
were indicted in the Supreme Court of the State of New
York, County of Kings, on the following charges:

a. one count of grand larceny in the first degree,
in that, individually and as a high managerial agent
of M.M. Management, from about October 1988 to about
November 1990, Petitioner wrongfully took, obtained,
and withheld property valued in excess of one
million dollars by submitting or causing to be
submitted numerous claims to the New York Medicaid
Fiscal Agent for services that were not provided at
all or were not provided by the physicians
designated on the claim forms; and
4

b. twenty-seven counts of offering a false
instrument for filing in the first degree, in that,
individually and as a high managerial agent of M.M.
Management, Petitioner submitted or caused to be
submitted false claims for services supposedly
rendered to Medicaid recipients on specified dates
from February 6, 1989 through August 10, 1990.

I.G. Ex. 15 at 2-28.

6. The same indictment also charged Petitioner,
individually, with the following:

a. three counts of unlawful sale of a prescription
for a controlled substance;

b. three counts of unauthorized practice of
medicine; and

c. one count of falsifying business records.
I.G. Ex. 15 at 29-33.

7. On or about February 1, 1993, Petitioner entered into
a plea agreement with the New York State Attorney
General's office, in which Petitioner agreed to plead
guilty to one count of grand larceny in the second
degree. I.G. Ex. 1.

8. In signing the plea agreement, Petitioner admitted
that he shared responsibility for wrongfully taking
property from the New York Medicaid program between
October 1988 and November 1990. I.G. Ex. 1 at 18-21.

9. On August 9, 1993, Petitioner was sentenced to a
prison term of 15 to 45 months. I.G. Ex. 16 at 8.

10. Petitioner admitted, and I find, that his guilty
plea, and the actions taken by the court indicating
acceptance of his plea, constitute a "conviction" of a
criminal offense, within the meaning of section
1128(i) (3) of the Act. Tr. 12.

11. Petitioner stipulated during the November 21, 1994,
prehearing conference that his conviction was related to
his delivery of services under the New York Medicaid
program, thereby subjecting him to the mandatory minimum
exclusion of five years under section 1128(a)(1) and
section 1128(c) (3)(B) of the Act; Petitioner withdrew
that stipulation at the hearing. Order and Notice of
Hearing, dated December 14, 1994; Tr. 11-12.
5

12. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under the
Medicaid program, within the meaning of section
1128(a)(1) of the Act. Findings 6-11.

13. The Secretary of the Department of Health and Human
Services has delegated to the I.G. the authority to
determine, impose, and direct exclusions pursuant to
section 1128 of the Act. 48 Fed. Reg. 21,662 (1983).

14. The I.G. had authority to impose and direct an
exclusion pursuant to section 1128(a)(1) of the Act based
upon Petitioner's conviction of an offense related to his
delivery of services under the Medicaid program.

15. The I.G. was required to impose and direct an
exclusion for at least five years, pursuant to section
1128(c) (3) (B) of the Act.

16. Regulations published on January 29, 1992 establish
criteria to be employed by the I.G. in determining to
impose and direct exclusions pursuant to sections 1128 (a)
and (b) of the Act. 42 C.F.R. Part 1001 (1992).

17. The regulations published on January 29, 1992
include criteria to be employed by the I.G. in
determining to impose and direct exclusions pursuant to
section 1128(a)(1) of the Act. 42 C.F.R. §§ 1001.101 and
1001.102.

18. On January 22, 1993, the Secretary published a
regulation which directs that the criteria to be employed
by the I.G. in determining to impose and direct
exclusions pursuant to sections 1128(a) and (b) of the
Act are binding also upon Administrative Law Judges,
appellate panels of the Departmental Appeals Board, and
federal courts in reviewing the imposition of exclusions
by the I.G. 42 .C.F.R. § 1001.1(b); 58 Fed. Reg. 5617-18
(1993).

19. The Administrative Law Judge's adjudication of the
length of exclusion in this case is governed by the
criteria set out in section 1128(a)(1) of the Act,
section 1128(c) (3)(B) of the Act, and 42 C.F.R. §
1001.102. Findings 14-18.

20. By letter dated December 8, 1993, the I.G. excluded
Petitioner pursuant to section 1128(a)(1) of the Act for
a period of 15 years. I.G. Ex. 4.
6

21. An exclusion imposed pursuant to section 1128(a) (1)
of the Act may be in excess of the five-year mandatory
minimum period if any of the six aggravating factors set
out in 42 C.F.R. § 1001.102(b) are found to be present.

22. Aggravating factors which may form a basis for
imposing an exclusion in excess of five years against a
party pursuant to section 1128(a)(1) of the Act may
consist of any of the following:

a. The acts resulting in a party's conviction, or
similar acts, resulted in financial loss to Medicare
or Medicaid of $1500 or more.

b. The acts that resulted in a party's conviction,
or similar acts, were committed over a period of one
year or more.

ec. The acts that resulted in a party's conviction,
or similar acts, had a significant adverse physical,
mental, or financial impact on one or more program
beneficiaries or other individuals.

dad. The sentence which a court imposed on a party
for the above-mentioned conviction included a period
of incarceration.

e. The convicted party has a prior criminal, civil,
or administrative sanction record,

f. The convicted party was overpaid a total of
$1500 or more by Medicare or Medicaid as a result of
improper billings.

42 C.F.R. § 1001.102(b)(1)-(6) (paraphrase).

23. The I.G. has the burden of proving that aggravating
factors specified in the regulations are present in this
case. 42 C.F.R. § 1005.15(c).

24. If any of the six factors in 42 C.F.R. § 1001.102(b)
are found to be present, thereby justifying an exclusion
longer than five years, the three factors (and only those
three factors) specified in 42 C.F.R. § 1001.102(c) may
be considered mitigating, and a basis for reducing the
portion of the exclusion that is in excess of the
mandatory five years.
7

25. Mitigating factors which may offset the presence of
aggravating factors may consist of only the following:

a. A party has been convicted of three or fewer
misdemeanor offenses, and the entire amount of
financial loss to Medicare and Medicaid due to the
acts which resulted in the party's conviction and
similar acts, is less than $1500.

b. The record in the criminal proceedings,
including sentencing documents, demonstrates that
the court determined that, before or during the
commission of the offense, the party had a mental,
emotional, or physical condition that reduced that
party's culpability.

c. The party's cooperation with federal or State
officials resulted in others being convicted of
crimes, or in others being excluded from Medicare or
Medicaid, or in others having imposed against them a
civil money penalty or assessment.

42 C.F.R. § 1001.102(c) (1)-(3) (paraphrase).

26. Petitioner has the burden of proving that mitigating
factors exist which justify reducing his exclusion. 42
C.F.R. § 1001.102(c) (1)-(3); 42 C.F.R. § 1005.15(c).

27. Petitioner admitted that the acts for which he was
convicted resulted in losses to the Medicaid program of
at least $200,000, and that he himself had received about
$68,000 from the scheme. I.G. Ex. 1 at 32-33.

28. The I.G. proved that the acts for which Petitioner
was convicted caused losses to the Medicaid program in
the amount of $1.4 million. Tr. 116, 163-66; see also
I.G. Ex. 25; P. Ex. 8.

29. The I.G. proved that an aggravating factor is
present in that the acts that resulted in Petitioner's
conviction resulted in losses to the New York Medicaid
program in excess of $1500. Finding 28.

30. The I.G. proved that an aggravating factor is
present in that the acts resulting in Petitioner's
conviction were committed over a period in excess of one
year. Finding 8.

31. The I.G. proved that an aggravating factor is
present in that Petitioner was sentenced to
incarceration. Finding 9.
8

32. Petitioner has been excluded from the New York State
Medicaid program continuously since December 5, 1984.
I.G. Ex. 29.

33. The I.G. proved that an aggravating factor is
present in that Petitioner has a prior administrative
sanction record. Finding 32.

34. The aggravating factors specified at 42 C.F.R. §§
1001.102(b) (1), 1001.102(b) (2), 1001.102(b) (4), and
1001.102(b) (5) are present in Petitioner's case, and
warrant imposition of a period of exclusion of 15 years.

35. Petitioner acknowledges that, during the period of
time relevant to this case, October 1988 to November
1990, he was not permitted to bill Medicaid for services
using his own provider number. Tr. 190.

36. Petitioner was the President and Secretary of M.M.
Management, and after March 1989, the sole shareholder.
I.G. Ex. 30; Tr. 196.

37. Petitioner owned the buildings and equipment in
which the medical clinics were located. Tr. 216.

38. Petitioner controlled the money paid to’ M.M.
Management by the Medicaid program. Tr. 216.

39. Petitioner paid the physicians employed by M.M.
Management 30 percent of the reimbursements generated by
their billings; the corporation, which he controlled,
retained 70 percent. Tr. 234-35.

40. An auditor employed by the New York Medicaid Special
Prosecutor's office traced Medicaid reimbursements from
M.M. Management to Petitioner's personal bank accounts.
I.G. Ex. 25 at 4.

41. The auditor traced transfers amounting to $950,000
from Petitioner's personal bank accounts to Swiss bank
accounts. I.G. Ex. 25 at 4-5.

42. Petitioner appears to have used M.M. Management as
an instrumentality to obtain funds from the Medicaid
program at a time when he was not personally permitted to
participate in the program. Findings 35-41.

43. As part of his plea bargain, Petitioner agreed to a
$1.3 million civil settlement with the State. I.G. Ex. 1
at 4-10.
9

44, Petitioner repudiated the monetary settlement he had
agreed to with the State and filed for bankruptcy
protection. I.G. Ex. 28 at 3.

45. At his plea allocution, Petitioner sought to
minimize his responsibility for the criminal conduct to
which he pled guilty, admitting only that he knew of the
improper billing and shared responsibility for it. I.G.
Ex. 1 at 20, 22.

46. While testifying under oath before me, Petitioner
stated that there were no improper billings and that
those who had testified against him had fabricated
evidence or offered perjured testimony. Tr. 184, 197,
202-05, 209, 211; P. Br. at 12-13.

47. Petitioner has never fully acknowledged his
responsibility for the criminal conduct for which he was
convicted. Tr. 184-236; Findings 45-46.

48. Rather than accepting responsibility for his own
unlawful conduct or showing any remorse, Petitioner has
repeatedly attempted to blame others for such conduct and
minimize the extent of his personal monetary gain from
the fraudulent Medicaid billing practices. Findings 45-
47.

49, The apparent purpose of the unlawful billing
practices to which Petitioner pled guilty, was to enable
Petitioner to receive reimbursement from Medicaid while
evading his prior exclusion from Medicaid. Findings 35-
42.

50. Petitioner has failed to show any remorse for his
conduct and is an untrustworthy provider who may, if
given another opportunity, attempt to defraud Medicaid
again for his own personal gain. Findings 35-49.

51. Petitioner has offered nothing sufficient to rebut
the overwhelming and persuasive evidence in this case
which demonstrates that Petitioner remains a threat to
the Medicare and State health care programs. Findings
35-50.

52. Petitioner has not proved the presence of any
mitigating factors which may be used as a basis for
offsetting any aggravating factors. 42 C.F.R. §
1001.102(c) (1)-(3).

53. The remedial purpose of section 1128 of the Act is
to protect federally funded health care programs and
their beneficiaries and recipients from providers who
10

have demonstrated by their conduct that they cannot be
trusted to handle program funds or to treat beneficiaries
and recipients.

54. A lengthy exclusion is needed in this case to
satisfy the remedial purposes of the Act and to protect
the Medicare and Medicaid programs and their
beneficiaries and recipients from future misconduct by
Petitioner.

55. The multiple and significant aggravating factors
present in this case, with no offsetting mitigating
factors present, justify excluding Petitioner for 15
years. 42 C.F.R. § 1001.102(b).

56. The 15-year exclusion imposed and directed against
Petitioner by the I.G. is not extreme or excessive.
Findings 1-55.

57. The 15-year exclusion imposed and directed against
Petitioner by the I.G. is reasonable. Findings 1 - 56.

RATIONALE
I. Petitioner was "convicted" within the meaning of
. = a
section 1128(i) of the Act of a criminal offense
Medicaid and _ is subject to a minimum mandatory
usi v ears t i
1128(a) (1) and 1128(c)(3)(B) of the Act.

Petitioner admits that he was convicted of a criminal
offense, in that he pled guilty to one count of grand
larceny in the second degree. Petitioner argues that his
conviction was not related to the delivery of an item or
service under Medicaid. P. Br. at 7, 11-12. Instead,
Petitioner contends he was convicted of an offense
related to fraud within the meaning of section
1128(b)(1). I reject Petitioner's argument.

In pleading guilty under the indictment, Petitioner
admitted that he obtained reimbursement from the New York
Medicaid program by submitting claims for services that
either were not provided, or were not provided by the
physician identified in the claim. The indictment on its
face establishes that Petitioner's conviction was related
to the Medicaid program. The federal courts, as well as
appellate panels and administrative law judges of the
Departmental Appeals Board (DAB) have repeatedly held
that financial crimes which deprive the Medicaid program
of funds are related to the delivery of items or services
11

under Medicaid. Jack W. Greene, DAB 1078 (1989), aff'd

sub nom. Greene v. Sullivan, 731 F. Supp. 835 and 838
(E.D. Tenn. 1990); Napoleon S. Maminta, DAB 1135, at 14
(1990).

Moreover, it is well settled that the I.G. has no
discretion to impose a permissive exclusion for conduct
that is program-related and falls within the ambit of the
mandatory exclusion provision of section 1128(a), even if
the conduct also can be fairly characterized under either
the permissive or mandatory exclusion provisions.

Greene, DAB 1078, at 9-11 (1989); Maminta at 14; Charles

K. Wheeler and Joan K. Todd, DAB 1123, at 6-7 (1990);
Domingos R. Freitas, DAB CR272, at 33-34 (1993).

Consequently, there is no basis for Petitioner's argument
(P. Br. at 7, 11-12) that a "permissive" rather than
"mandatory" exclusion is appropriate in this case.

II. The aggravating factors present in this case are a
basi rs ori =
the minimum period of five years.

The I.G. excluded Petitioner from participating in the
Medicare and Medicaid programs for 15 years. Petitioner
argues that "(t]he reasonable length of exclusion should
be five years." P. Br. at 2, 3. The issue in this case
is whether the I.G. is justified in excluding Petitioner
for 15 years.

Regulations published on January 29, 1992 establish
criteria to be employed by the I.G. in determining to
impose and direct exclusions pursuant to sections 1128(a)
and (b) of the Act. 42 C.F.R. Part 1001 (1992). Finding
16. These regulations include criteria to be employed by
the I.G. in determining to impose and direct exclusions
pursuant to section 1128(a)(1) of the Act. 42 C.F.R. §§
1001.101 and 1001.102; Finding 17.

On January 22, 1993, the Secretary published a regulation
which directs that the criteria to be employed by the
I.G. in determining to impose and direct exclusions
pursuant to sections 1128(a) and (b) of the Act are
binding also upon Administrative Law Judges, appellate
panels of the DAB, and federal courts in reviewing the
imposition of exclusions by the I.G. 42 C.F.R. §
1001.1(b); 58 Fed. Reg. 5617-18 (1993); Finding 18. This
regulation was made applicable to cases which were
pending on or after January 22, 1993, the clarification's
publication date. It is undisputed that the present case
was pending after January 22, 1993 because the I.G.'s
notice to Peititioner informing him that he had been
excluded for fifteen years is dated December 14, 1993. I
12

must now apply to this case the criteria for determining
the length of exclusions set forth in sections 1128(a) (1)
and 1128(c)(3)(B) of the Act and 42 C.F.R. § 1001.102.
Finding 19.

The standard for adjudication contained in 42 C.F.R. §
1001.102 provides that, in appropriate cases, an
exclusion imposed pursuant to section 1128(a)(1) of the
Act may be in excess of the five-year mandatory minimum
period if any of the six aggravating factors set out in
42 C.F.R. § 1001.102(b) are found to be present. Finding
21.

The six factors mentioned at 42 C.F.R. § 1001.102(b) (1)
-(6) are the only ones classified by the regulations as
aggravating factors.’ The I.G. has the burden of proving
that aggravating factors exist which justify increasing
an exclusion imposed pursuant to section 1128(a) (1)
beyond the minimum mandatory five-year period. Finding

3 In the Notice sent to Petitioner informing him
of his exclusion, the I.G. stated that the following
circumstances were taken into consideration in arriving
at Petitioner's period of exclusion: (1) the statutory
fines and penalties imposed by the court amounted to more
than $500,000; (2) the commission of the crime evinced
planning and premeditation; and (3) Petitioner agreed to
be excluded from the Medicaid program for 10 years.
Subsequent to the Notice, but prior to the hearing, the
I.G., in her exchange of proposed exhibits dated January
19, 1995, provided notice to Petitioner that he was
previously administratively sanctioned by New York State
Medicaid. See, I.G. Ex. 29. Despite this disclosure,
Petitioner argues that he had no advance knowledge that
the I.G. would be recommending a 15-year exclusion
against him in these proceedings based in part on
Petitioner's prior administrative sanction. Petitioner
contends that his due process rights were abridged when
the I.G. failed to specifically inform him in the Notice
that his prior administrative sanction would be used as
an aggravating factor in these proceedings. P. Br. at
14. I disagree. Approximately one month prior to the
hearing, in the exchange of exhibits, the I.G. provided a
copy of I.G. Ex. 29 to Petitioner. This exhibit clearly
raised the issue of the presence of a prior
administrative sanction and the potentiality that it
would be relied upon by the I.G. in establishing the
presence of the aggravating factor at § 1001.102(b) (5).
I.G. Ex. 29. Furthermore, the factual circumstances of
this prior administrative sanction were addressed by the
parties at the hearing.
13

23. In this case, the I.G. contends that the aggravating
factors identified at 42 C.F.R. §§ 1001.102(b) (1),
1001.102(b) (2), 1001.102(b) (4), and 1001.102(b) (6) are
present.

A. The evidence establishes that the aggravating
factor identified at 42 C.F.R. § 1001.102(b) (1)
is_present.

Under the regulations, it is an aggravating factor if an
excluded individual's acts caused the loss of more than
$1500 to the Medicare or Medicaid programs. The I.G. has
alleged that Petitioner's acts resulted in losses of $1.4
million to the New York Medicaid program. Petitioner
argues that the Medicaid program lost far less than that
amount. P. Br. at 12-13. However, even accepting
Petitioner's version of the amounts in question, there is
no dispute that the losses exceeded $1500. Findings 27-
29. Thus, the aggravating factor is present.

At his plea allocution, Petitioner admitted that M.M.
Management received between $200,000 and $300,000 from
the New York Medicaid program as a result of submitting
claims for services that were not provided as claimed.
I.G. Ex. 1 at 20. He admitted that he, personally,
received approximately $68,000 of the proceeds. I1.G. Ex.
1 at 32-33; Tr. 8-9; P. Br. at 13. These admissions by
Petitioner establish that his acts resulted in financial
losses to Medicaid far in excess of the regulatory
threshold, even without the additional amounts alleged by
the I.G.

However, the I.G. has offered evidence which demonstrates
that Petitioner and M.M. Management caused the Medicaid
program to lose over $1 million. Cecilia Leong, an
auditor employed by the New York Special Prosecutor for
Medicaid Fraud Control, testified that from February 1988
to November 1990, the Medicaid program paid M.M.
Management over $2.5 million, of which at least $1.4
million was paid based on improper billings. Tr. 116-17,
163-66; see also I.G. Ex. 25; P. Ex. 8.

Petitioner argues that Ms. Leong's calculation of the
amount of loss to the Medicaid program was fabricated.
P. Br. at 13. He argues also that the assumptions on
which she based her calculations were unfounded. For
example, Petitioner alleges that a physician perjured
herself when she testified before the grand jury that
M.M. Management billed Medicaid improperly for her
services because she was not qualified to perform or
interpret certain tests. Jd. Petitioner's attempts to
discredit Ms. Leong's testimony are unavailing, however.
14

Petitioner's suggestion that Ms. Leong "concocted" the
figures is completely unsupported by the record and is
not credible. Additionally, Petitioner's suggestion that
certain incriminating testimony against him was perjured
amounts to a collateral attack on his conviction -- that
is, an attempt to argue that he was not guilty of the
offense to which he pled guilty. Petitioner is not
permitted to collaterally attack his conviction in these
proceedings.

I find credible the I.G.'s allegation that Petitioner's
conduct caused losses of approximately $1.4 million. In
addition to Ms. Leong's testimony, the $1.4 million
figure is further corroborated by the fact that, as part
of his plea agreement, Petitioner negotiated a civil
settlement with the State of New York in which he agreed
to pay approximately $1.3 million. I.G. Ex. 1 at 4-11.‘

I therefore conclude that the acts which resulted in
Petitioner's conviction caused losses of approximately
$1.4 million to the New York Medicaid program. The
aggravating factor identified at 42 C.F.R. §
1001.102(b)(1) is thus present in Petitioner's case.

Section 1001.102(b)(2) of the regulations provides that
it is an aggravating factor if the acts that resulted in
an individual's conviction, or similar acts, were
committed over a period of one year or more. In the
present case, Petitioner pled guilty to count one of the
indictment, which charged that Petitioner and M.M.
Management had obtained money based on false claims
submitted to the Medicaid program between October 1988
and November 1990. By pleading guilty, Petitioner
admitted that he had engaged in the conduct charged. [In
his brief, however, Petitioner asserts that he only
admitted to engaging in criminal acts during a period of
a few months in 1989. P. Br. at 14. The minutes of
Petitioner's plea allocution show that Petitioner at
first tried to minimize his involvement with M.M.
Management, but after an off-the-record discussion with

‘ Petitioner agreed to surrender over $800,000 in
cash and property and additionally to execute a
confession of judgment in the amount of $500,000.
Petitioner later repudiated this agreement and filed for
bankruptcy protection. I.G. Ex. 28 at 2-3; Tr. 9.
15

his attorney, Petitioner admitted his responsibility in
the scheme, as charged in the indictment. I.G. Ex. 1 at
20. Thus, the aggravating factor identified in 42 C.F.R.
§ 1001.102(b)(2) is present in this case.

Cc. e evid tablis! at ea avatin
factor identified at 42 C.F.R. § 1001.102(b) (4)
is present.

It is an aggravating factor under the regulations if the
sentence imposed on an excluded individual as a result of
a program-related conviction included incarceration. 42
C.F.R. § 1001.102(b) (4). In the present case, Petitioner
was sentenced to State prison for an indeterminate period
of between 15 and 45 months. I.G. Ex. 16 at 8. While
Petitioner asserts that the court treated him unfairly in
imposing a jail sentence, he does not deny that he was
sentenced to incarceration. P. Br. at 14. Thus, the
aggravating factor is present in this case.

D. The evidence establishes that the aggravating

factor identified at 42 C.F.R. § 1001.102(b) (5)
is present.

The regulations provide that it is an aggravating factor
if the excluded individual has a prior civil, criminal,
or administrative sanction record. 42 C.F.R. §
1001.102(b) (5). The I.G. proved that Petitioner was
excluded from the New York Medicaid program in December
1984 and has remained excluded since that time. I.G. Ex.
29. Petitioner admits that he was subject to a Medicaid
“suspencion [(sic]" in August 1984 and permanent
disqualification in November 1989. P. Br. at 14. Thus,
the aggravating factor is present in this case.

III. e e! is
case.

Petitioner has not offered any credible evidence to rebut
the I.G.'s showing as to the presence of aggravating
factors. Nor has Petitioner offered evidence to prove
that any of the mitigating factors enumerated in the
regulations are present in this case.

Petitioner offered P. Ex. 3 in an attempt to show that
the length of his exclusion should be decreased. The
exhibit is a certificate of relief from civil
disabilities issued by the justice who sentenced
Petitioner. Administrative Law Judges of the DAB have
16

held that such certificates apply only to State
forfeitures and cannot bind federal officials who seek to
impose federal remedies. Janet Wallace, L.P.N., DAB
CR155 (1991), aff'd DAB 1326 (1992). Thus, the
certificate of relief from civil disabilities cannot be
considered to be a mitigating factor regarding
Petitioner's exclusion under federal law.

Additionally, Petitioner argues that his exclusion should
be for a period less than 15 years because he was
entrapped to commit the acts for which he was convicted.
P. Br. at 15. As was the case with his unsupported
assertion that incriminating testimony was perjured,
Petitioner's entrapment argument is no more than a thinly
disguised attempt to argue that he is not in fact guilty
of the crime to which he pled guilty.

Iv. “yea. clus. asona. .

The multiple aggravating factors present in Petitioner's
case lead to the conclusion that Petitioner has been and
remains a highly untrustworthy individual. Petitioner
has offered nothing to rebut the aggravating factors. He
has not proved the existence of even one mitigating
factor under the regulations. Petitioner has engaged in
conduct which caused such immense financial harm to the
Medicaid program in the past. Therefore, the risk that
he might again engage in such conduct warrants a lengthy
exclusion to protect the programs. Moreover, the conduct
which led to Petitioner's conviction demonstrates a high
degree of culpability on Petitioner's part, and his
continuing failure to accept responsibility for that
conduct indicates that he is likely to continue to pose a
threat to federally funded programs in the future.

I have already concluded, above, that an aggravating
factor is present in this case because Petitioner,
through his corporation, M.M. Management, defrauded the
New York Medicaid program of approximately $1.4 million.
This factor alone warrants an exclusion well beyond the
mandatory minimum of five years. This amount is
indicative of the enormous harm caused to the Medicaid
program by Petitioner. Petitioner's conviction
demonstrates that he is an individual who is capable of
engaging in fraud on a grand scale.

Additional evidence of Petitioner's propensity to cause
harm to the Medicaid program is found in his actions with
respect to his restitution agreement with New York State.
As I noted above, as part of his plea agreement,
Petitioner stipulated to a civil settlement with New York
17

State in the amount of approximately $1.3 million.
Petitioner agreed to that settlement on the record before
a judge and then repudiated the agreement and filed for
bankruptcy protection. The State then sued him for over
$5 million in restitution and civil penalties. Before
the bankruptcy judge, the State successfully argued that
the amounts it sought were nondischargeable. I find that
Petitioner's repudiation of his agreement to repay $1.3
million of the money he fraudulently obtained from the
Medicaid program indicates that he continues to pose a
threat to federally funded health care programs.

In addition to the harm caused to Medicaid, another
aggravating factor under the regulations is that the
conduct to which Petitioner pled guilty did not involve
an isolated incident, but a continuous and intentional
course of conduct over a two-year period. The duration
of the conduct is relevant to the length of an exclusion
because, it may be indicative of increased culpability.
I conclude that, in this case, the duration of
Petitioner's unlawful conduct is indicative of increased
culpability. Moreover, Petitioner had controlling
authority in M.M. Management and received a substantial
portion of the fruits of that illegal conduct. Findings
35-43. Therefore, Petitioner's culpability in M.M.
Management's improper billing scheme was substantial.

Throughout his testimony before me, Petitioner sought to
minimize his responsibility for and involvement with M.M.
Management and the false billings to which he pled
guilty. Petitioner repeatedly testified that he had no
management or ownership interest in M.M. Management prior
to March 1989. E.g., Tr. 195, 215. However, on cross=-
examination, Petitioner retreated from that position,
initially stating that he became the treasurer of M.M.
Management prior to March. Petitioner asserted that his
role was merely to act as the corporation's bank, simply
holding funds, but not exercising any policy role. fr.
215. The I.G. then introduced I.G. Ex. 30, a corporate
resolution of M.M. Management, dated October 22, 1988,
signed by Petitioner as President and Secretary of the
corporation. Petitioner acknowledged that the signatures
on I.G. Ex. 30 were his. Tr. 222. I conclude that
Petitioner's testimony about his responsibilities in M.M.
Management was contradictory, evasive, and contrary to
the wealth of evidence demonstrating that he was the
principal individual who devised, implemented, and
benefited from unlawful conduct.

Further, Petitioner acknowledged that, after March 10,
1989, he was the sole shareholder, President, and
Secretary of M.M. Management. Tr. 196. But, even as to
18

the period of time when he admitted he controlled the
corporation, he stated that no improper billings occurred
(Tr. 202-03, 209), or attempted to place the blame for
the improper billing practices on other physicians (Tr.
197, 205-06). Obviously, to contend that no improper
billing occurred flies in the face of Petitioner's guilty
plea, in which he admitted engaging in the conduct
charged in the indictment. Nor do I find credible
Petitioner's assertion that, in essence, he fell victim
to the illegal practices of others.

Instead, the evidence suggests to me that Petitioner may
have created M.M. Management specifically to permit him
to continue to benefit from Medicaid billings at a time
when he was excluded from the New York Medicaid program.
Petitioner acknowledged that, as of August 1984, he was
not permitted personally to bill the Medicaid program for
his services. Tr. 190. Yet, as the President and
Secretary of M.M. Management, at least since November 22,
1988, Petitioner benefitted financially from the Medicaid
billings submitted by M.M. Management. Petitioner
admitted that he personally received at least $68,000 as
a result of the scheme. It is more likely, however, that
the amount of money Petitioner received was much greater.
Petitioner admitted, in response to my question, that he
retained 70 percent of the money Medicaid paid to M.M.
Management. Tr. 235. Ms. Leong, the Medicaid auditor,
traced Medicaid payments to Petitioner's personal bank
accounts, and then traced transfers of $950,000 from
those accounts to Swiss bank accounts. I.G. Ex. 25 at 4-
5. This evidence demonstrates a high degree of
culpability on Petitioner's part, both as to the large
amount of Medicaid funds he diverted and as to his
attempts to place the proceeds of his scheme out of the
reach of enforcement authorities.

The high degree of Petitioner's culpability in the scheme
involving M.M. Management is further evidenced by the
fact that the New York State Supreme Court sentenced him
to a significant period of incarceration. As discussed
above, a sentence including incarceration is an
aggravating factor under the regulations.

The final aggravating factor which I have found to be
present in this case is that Petitioner was subject toa
prior administrative sanction, specifically, exclusion
from the New York Medicaid program. This factor may
indicate an individual's untrustworthiness by showing
that an individual has engaged in some improper conduct
in the past. The basis for Petitioner's prior Medicaid
exclusion is not disclosed in the record. However, I
find evidence of Petitioner's untrustworthiness, not only
19

in the fact of his prior exclusion, but in his testimony
about that exclusion before me. Petitioner first
testified that he was audited by Medicaid in 1984, but
was not excluded until November 1989. Tr. 185-86.
Petitioner later testified that after August 1984 he was
appealing his exclusion and a final decision was issued
in October 1989. Tr. 229-30. The I.G. introduced a
document which indicates that Petitioner has been
continuously excluded from Medicaid since 1984.
Petitioner's contradictory statements regarding his
previous sanction record are further evidence that he is
not trustworthy to be a provider of services under
Medicare or Medicaid.

The multiple aggravating factors present in this case
demonstrate that Petitioner has, in the past, engaged in
conduct which has caused serious harm to the Medicaid
program. Moreover, the evidence before me convinces me
that Petitioner continues to be a threat to the Medicare
and State health care programs and that he is likely to
remain so for a lengthy period of time. Petitioner has
attempted to minimize the overall impact of his conduct
and has failed to accept any more than the most ephemeral
of responsibility for his actions. Therefore, I cannot
be assured that the conduct for which Petitioner was
convicted will not recur in the future.

In view of the foregoing, I conclude that, absent any
mitigating evidence, the minimum five-year exclusion is
not sufficient to protect the federally financed health
care programs in this case.

I find that the presence in this case of the aggravating
factors specified at 42 C.F.R. §§ 1001.102(b) (1),
1001.102(b) (2), 1001.102(b) (4), and 1001.102(b) (5)
warrant imposition of a 15-year exclusion of Petitioner
from Medicare and State health care programs.’ The

5 Petitioner argues that imposition of the 15-year
exclusion violates his constitutional rights. P. Br. at
15. My delegation of authority to hear and decide
exclusion cases brought pursuant to section 1128 does not
include the authority to rule on the constitutionality of
either federal statutes or the I.G.'s actions. 42 C.F.R
§ 1005.4(c)(1), (4). Hawever, there are several
compelling reasons why Petitioner's argument is without
merit. The double jeopardy protection of the Fifth
Amendment of the Constitution does not apply here because
the civil sanctions imposed by the I.G. can be lawfully
imposed against Petitioner despite his criminal

(continued...)
20

Medicare and Medicaid programs are vulnerable to
unscrupulous providers. The remedial purpose of section
1128 of the Act is to protect the integrity of federally
funded health care programs and their beneficiaries and
recipients from providers who have demonstrated by their
conduct that they cannot be trusted to handle program
funds or to treat beneficiaries and recipients.
Petitioner's unlawful conduct is the type of misconduct
Congress sought to prevent when it enacted section 1128
of the Act. There is nothing in the record to suggest
that Petitioner has recognized the nature of the harm he
caused the Medicaid program. He has demonstrated a lack
of understanding of the significance of the unlawfulness
of his conduct. I find that a lengthy exclusion is
needed in this case to satisfy the remedial purposes of
the Act and to protect the Medicare and Medicaid programs
and its beneficiaries and recipients from future
misconduct by Petitioner.

By any standard, the criminal conduct for which
Petitioner was convicted is serious. That conduct
demonstrates that Petitioner bore a high degree of

5 (...continued)

conviction and the application of collateral: civil
remedies for Medicaid fraud. United States vy. Halper,
490 U.S. 435 (1989); Abbate v. United States, 359 U.S.
187 (1959). Under Halper, in order for the remedy to be
punitive, it must bear no reasonable relationship to
either the costs sustained by the Department or to the
remedial purpose of the Act. W

al, DAB CR240, at 67-68, (1992). Halper specifically
related to the punitive nature of a civil monetary
penalty. However, the Supreme Court's admonition as to
determining when a remedy is punitive could arguably
apply where the exclusion is not reasonably related to
the remedial purposes of the Act.

et al, DAB CR240, at 67-68, (1992). My Decision makes
clear that the remedial purposes of the Act require that
Petitioner be excluded for 15 years.

Petitioner's due process rights have been protected
throughout this hearing. This hearing was granted over
the objections of the I.G. who had sought a dismissal.
Rather than being cruel and unusual punishment, the
exclusion has been found to be reasonable and necessary
to protect future program participants from Petitioner's
threat of repeated unlawful conduct. Accordingly, there
is no basis for Petitioner's assertions that the 15-year
exclusion violates the Fifth, Eighth, and Fourteenth
Amendments of the Constitution.
21

culpability for acts which caused immense harm to the
Medicaid program over a lengthy period of time. The
multiple and significant aggravating factors present in
this case, with no offsetting mitigating factors present,
justify excluding Petitioner for 15 years. I conclude
that the 15-year exclusion imposed and directed against
Petitioner by the I.G. is not extreme or excessive, and
therefore, must stand.

CONCLUSION
Based on the law and the evidence, I conclude that the

15-year exclusion imposed and directed against Petitioner
by the I.G. is reasonable and must stand.

/s/

Edward D. Steinman
Administrative Law Judge
